Citation Nr: 1548442	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  10-04 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an extension of a temporary total disability rating beyond June 30, 2008, for surgery necessitating convalescence.

2. Entitlement to service connection for a right knee disability.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a gastrointestinal disorder to include gastroesophageal reflux disease (GERD) with history of esophageal stricture, hiatal hernia, gastroenteritis, gastritis, and peptic ulcer disease. 

4. Entitlement to service connection for a gastrointestinal disorder to include GERD with history of esophageal stricture, hiatal hernia, gastroenteritis, gastritis, and peptic ulcer disease. 

5. Entitlement to a TDIU.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Counsel  


INTRODUCTION

The Veteran served on active duty from January 1980 to August 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2008, October 2009, and November 2010 rating decisions, which denied the benefits sought on appeal.

In September 2014, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the RO.  In May 2015, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of these hearings are associated with the claims file.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, although the RO has adjudicated the Veteran's claim for service connection for a gastrointestinal disorder as entitlement to service connection for gastroenteritis, VA treatment records and examination reports show that the Veteran's currently diagnosed gastrointestinal disorders include GERD with history of esophageal stricture, hiatal hernia, gastroenteritis, gastritis, and peptic ulcer disease.  The Board has therefore rephrased the issue on appeal as noted on the title page of this decision to better reflect the claim on appeal.

In evaluating this case, the Board has reviewed the Veteran's electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The issues of entitlement to increased ratings for all service-connected disabilities and entitlement to service connection for a an acquired psychiatric disorder were raised by the Veteran in statements received on April 7 and October 9, 2015, respectively, but these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a right knee disability and a gastrointestinal disorder, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran underwent a left lateral internal sphincterotomy and hemorrhoidectomy of two internal hemorrhoids on May 23, 2008.

2. In a September 2008 rating decision, a temporary total disability evaluation was assigned from May 23, 2008, to June 30, 2008, based on the need for convalescence following left lateral internal sphincterotomy and surgery.

3. From July 1, 2008, the preponderance of the evidence weighs against a finding that post-operative residuals of the Veteran's sphincterotomy and hemorrhoidectomy were manifested incompletely healed surgical wounds, required home confinement or non-weightbearing, or most nearly approximated immobilization by cast.

4. Entitlement to gastroesophageal reflux disorder (GERD) was previously denied in a September 2005 Board decision.

5. The evidence received since the September 2005 Board decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a gastrointestinal disorder, to include GERD with history of esophageal stricture, hiatal hernia, gastroenteritis, gastritis, and peptic ulcer disease. 


CONCLUSIONS OF LAW

1. The criteria for an extension of a temporary total disability rating beyond June 30, 2008, for surgery necessitating convalescence are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R § 4.30 (2014).

2. The September 2005 Board decision that denied entitlement to service connection for GERD is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2014).

3. New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a gastrointestinal disorder, to include GERD with history of esophageal stricture, hiatal hernia, gastroenteritis, gastritis, and peptic ulcer disease.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Here, given the Board's favorable disposition of the petition to reopen the Veteran's previously-denied claim for service connection for a gastrointestinal disorder, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to these issues have been accomplished.  Any lapse in duties to notify or assist has not prejudiced the claims.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Importantly, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (2007). 

VA sent a letter to the Veteran in May 2009 that addressed the notice elements concerning his claim for extension of a temporary total disability rating for surgical treatment of a service-connected disability requiring a period of convalescence.  The letter informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if the claim was to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination and/or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the available record includes the Veteran's available service treatment records, post-service VA and private treatment records, and records received from the Social Security Administration (SSA).  

To the extent that any more recent records may remain outstanding, there is no indication that they are necessary for a fully informed adjudication of the Veteran's claim for extension of a temporary total disability rating beyond June 30, 2008, for surgical treatment of service-connected hemorrhoids necessitating a period of convalescence.  The Board finds that the notice requirements pertinent to this issue have been met and all identified and authorized records relevant to the matters have been requested or obtained.  There is no evidence that any additional relevant treatment records exist, and the Veteran has not so alleged.

In addition, in September 2009, a VA medical opinion was obtained to determine whether the Veteran's May 23, 2008, surgical treatment of his service-connected hemorrhoids disability necessitated a period of convalescence beyond June 30, 2008.  A review of the September 2009 VA medical opinion shows that the VA examiner noted a review of the claims folder, and recorded the Veteran's pertinent reported and documented medical history pertaining to his surgical treatment of hemorrhoids in May 2008, and considered the findings from the operative report and postoperative follow-up clinical treatment records pertaining to the Veteran's May 2008 surgical treatment of hemorrhoids.  The Board therefore finds that the September 2009 VA medical opinion is adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Finally, as noted, the Veteran presented testimony in support of his claim for extension of a temporary total disability rating beyond June 30, 2008, at a September 2014 personal hearing at the RO and a May 2015 Videoconference hearing before the undersigned.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the DRO and the VLJ fully explained the issue on appeal during the hearing.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the DRO or Board hearing.  By contrast, the hearings focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for extension of a temporary total disability rating beyond June 30, 2008, for surgical treatment of hemorrhoids necessitating a period of convalescence.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Extension of a Temporary Total Rating

Service connection for hemorrhoids was awarded in a May 1986 rating decision.  A 20 percent disability rating has been in effect since November 2, 1995.  On May 23, 2008, the Veteran underwent a left lateral internal sphincterotomy and hemorrhoidectomy of two internal hemorrhoids.  In a September 2008 rating decision, the RO awarded a temporary total rating for surgery necessitating convalescence from May 23, 2008, to June 30, 2008.  The Veteran contends that an extension of the temporary total rating is warranted as he alleges that it took longer than one month to recover from the May 2008 surgery and that he was not able to return to work until November 5, 2008.  

Under 38 C.F.R. § 4.30(a) (2014), a total disability rating will be assigned, effective from the date of a hospital admission and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge, if the hospital treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with respect to postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. 

A temporary total rating may be extended 1, 2, or 3 months beyond the initial 3 months based on any of the criteria outlined above.  38 C.F.R. § 4.30(b)(1).  Extensions of 1 or more months (up to 6 months) beyond the initial 6 month period may be made under paragraphs (a)(2) or (3) upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b)(2).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

As noted, the Veteran contends that an extension of the temporary total rating is appropriate as he needed longer than one month to recover from his left lateral internal sphincterotomy and hemorrhoidectomy of two internal hemorrhoids.  In support of his claim, he submitted an October 2008 a note from a nurse practitioner for the surgeon who performed his May 2008 sphincterotomy and hemorrhoidectomy, indicating that the Veteran was receiving treatment from May 23, 2008, until his upcoming follow-up appointment that was scheduled for November 4, 2008.  It contained notation that he was to return to work on November 5, 2008.  In April 2009, the Veteran submitted the same October 2008 note from the nurse practitioner with contained additional notation that the Veteran was status post left lateral internal sphincterotomy and ligature for chronic fissure with bloody discharge and drainage and that he wore pads.  In a May 2009 statement, the Veteran indicated that he still had not returned to work due to complications of his hemorrhoid surgery and fissures.  

VA treatment records show that on May 23, 2008, the Veteran underwent a left lateral internal sphincterotomy and hemorrhoidectomy of two internal hemorrhoids.  The surgery was completed without complications and the Veteran was discharged home that same day.  On May 27, 2008, the Veteran called to report complaints of pain and bleeding.  On May 29, 2008, nurse practitioner BS noted that the Veteran was taking hydrocodone around the clock for pain.  She encouraged that he decrease use of narcotic pain medication to night time and that he try taking Advil during the day.  She advised that he increase his fiber and water intake and use milk of magnesia as needed for constipation.  

During his initial post-operative follow-up appointment on June 12, 2008, Dr. N, the Veteran's general surgeon, indicated that during surgery a couple of weeks prior, the Veteran had two rather large hemorrhoidal columns removed and that he had an anal fissure and a fairly significant spasm of his internal sphincter muscle.  At the time of the June 2008 appointment, the Veteran continued to have a fair amount of burning, itching, and pain.  He continued to have a lot of difficulty regulating his stools and had become constipated several times for which his primary care physician put him on Miralax as he was straining significantly.  Dr. N noted that postoperatively, the Veteran was having fairly aggressive symptoms related to his anal fissure and internal sphincter spasm.  Physical examination showed one of the hemorrhoidal incisions had opened and the majority of the suture was hanging free and therefore trimmed back.  The incision was healing appropriately and did not appear to be infected although Dr. N stated that this particular incision is now going to heal mostly by secondary intention.  The Veteran was still fairly tender and still appeared to have some internal sphincter spasm.  Dr. N provided reassurance that with an appropriate amount of time the Veteran would begin to feel better.  Sitz baths and fiber and Miralax therapy were recommended and the Veteran was to return for follow-up wound and symptom check in two weeks.

A nursing note dated June 26, 2008, shows that the Veteran reported pain rated at 7 out of 10 with 10 at worst at the operative site on his rectum.  It was noted that the Veteran was doing well and his symptoms of pain and constipation had improved.  It was noted that the Veteran's only complaints at that time included drainage and itching.  It was noted that the wound was healing nicely with no signs or symptoms of infection.  

On August 4, 2008, the Veteran called the VA general surgery clinic to request that his surgeon write a renewed prescription for hydrocodone.  A different physician in the clinic indicated that he was not familiar with the Veteran; however, he should not be requiring hydrocodone for postoperative pain this far post-op.  On August 7, 2008, the Veteran was informed of the above information and that he should be evaluated in the general surgery clinic or the urgent care clinic if he is in need of pain medication and he indicated understanding.

During VA anus and rectum examination in October 2008, it was noted that three weeks post-op the Veteran complained of mild rectal pain.  Additional treatment was denied.  The Veteran denied experiencing loss of sphincter control, fecal leakage, or involuntary bowel movements after straining on urination.  He denied use of diapers or pads.  It was noted that he had been employed as a truck driver and he denied being incapacitated at any time because of his hemorrhoids other than for the May 2008 surgical procedure.  The Veteran stated that he was able to do his job and that he had no limitation with his activities of daily living.  Functionally, he was independent in his activities of daily living, transfers, and ambulation.  Physical examination showed no evidence of fecal leakage.  Digital rectal examination showed no obvious signs of bleeding, thrombosis or fissures.  There were no internal or external hemorrhoids present.  Diagnostic impression was normal rectal examination.  

During follow-up on November 4, 2008, it was noted that the Veteran reported no pain during defecation and regular bowel activity.  He reported occasional bright red blood on the toilet paper after defecation.  Physical examination showed no ulceration or bleeding.  Digital rectal examination was mildly painful.  No large hemorrhoids were appreciated.  Diagnostic assessment was satisfactory postoperative progress.   

In a February 2009 statement, the Veteran indicated that contrary to the examiner's findings and notations during the October 2008 VA examination, the Veteran indicated that he did not indicate that he did not have loss of sphincter control, fecal leakage and involuntary bowel movements.  He stated that he has all of these conditions that he still had not returned to work since surgical treatment his May 2008 surgery due to these issues and conditions.  He stated that he was a truck driver but that he could not return to work due to these conditions.  

In September 2009, a VA medical opinion was obtained from a VA physician in this matter.  She indicated that review of May 2008 operative note and post-operative clinical notes showed that the Veteran underwent a left lateral internal sphincterotomy and hemorrhoidectomy of two hemorrhoids on May 23, 2008.  During a follow-up visit on June 12, 2008, it was noted that one of the incisions had opened, but there were no signs or symptoms of infection and it was healing appropriately.  The examiner indicated that she discussed the case with a staff surgeon.  She stated that there is no indicated in the claims file and in VA treatment records indicating that the Veteran could not return to work in one month.  In that regard, she observed that no restrictions were noted in the records.  

Although the record documents the Veteran's complaints of rectal pain, bleeding, drainage, itching and constipation, as well as an alleged inability to return to work due to such symptoms after June 30, 2008, the record does not contain medical or lay evidence of the criteria required for an extension of a temporary total rating under 38 C.F.R. § 4.30(a).  

The Veteran's surgical wound was sewn shut with sutures.  There is no evidence he received a cast, was confined to the house, or was prohibited from regular weight-bearing.  There is also no lay or medical evidence of incompletely healed wounds.  In fact, as noted above, the Veteran's post-operative residuals were described in June 2008 as healing nicely with no signs or symptoms of infection.  During VA examination in October 2008, digital rectal examination showed no obvious signs of bleeding, thrombosis or fissures.  There were no internal or external hemorrhoids present.  Diagnostic impression was normal rectal examination.  

The Veteran contends that an extension of the temporary total rating is warranted beyond June 30, 2008, based on the impact of his surgery on his ability to work.  In that regard, the Board notes that subsequent VA treatment records, private treatment records received from the SSA, and the Veteran's testimony during the May 2015 Board hearing all indicate that the Veteran stopped working in March 2007 after he injured his right knee when he slipped and feel while working as a truck driver on March 7, 2007.  Nevertheless, the Board notes that the question before the Board is not whether the Veteran was capable of employment during this period.  As such, the Board concludes that the criteria necessary for an extension of the Veteran's temporary total rating under 38 C.F.R. § 4.30 were present after June 30, 2008.  Thus, the claim for an extension of the temporary total rating must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Petition to Reopen Previously Denied Claim

The Veteran seeks entitlement to service connection for a gastrointestinal disorder, to include GERD, a hiatal hernia, gastroenteritis, gastritis, and peptic ulcer disease.  Implicit in these claims is his petition to reopen the previously denied claims for entitlement to service connection for GERD.

VA must reopen the claim and review its former disposition, when new and material evidence is presented or secured with respect to a claim that has been disallowed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board finds that new and material evidence has been received to reopen the Veteran's previously denied claims of entitlement to service connection for a gastrointestinal disorder, to include GERD, a hiatal hernia, gastroenteritis, gastritis, and peptic ulcer disease.

In September 2005, the Board denied entitlement to service connection for GERD.  The Board noted that the objective medical evidence of record at that time showed that the Veteran's currently diagnosed GERD disability was not incurred in or aggravated by his period of military service.  The Veteran did not appeal the Board's denial of service connection for GERD and the decision is therefore final. 38 U.S.C.A. §§ 7104, 7105.

Since the September 2005 Board decision, additional information and evidence has been associated with the claims file for review, to include ongoing VA and private treatment records, and lay statements and testimony of the Veteran suggesting that onset of his currently diagnosed gastrointestinal condition(s) had onset during service or are otherwise related to gastrointestinal complaints during service.  In addition, during the May 2015 Videoconference hearing the Veteran indicated that he had been taking medication for acid reflux since his discharge from military service in 1985 and he indicated that he had recently undergoing recent diagnostic testing for his claimed gastrointestinal disorder and his doctor may have suggested or conceded that his claimed gastrointestinal disorder had onset during service.   

The Veteran's and others' lay contentions in support of his claim are considered credible at this stage of the analysis, and his recent statements of record represent a more detailed exposition of his lay contentions than were of record at the time of the prior final denial.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In short, the above evidence was added to the record subsequent to the prior final Board decision, relates to an unestablished fact necessary to substantiate the claim (i.e., continuity of symptomatology and treatment since discharge and possibly a positive nexus opinion), is not merely cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim.  For these reasons, the claim of entitlement to service connection for a gastrointestinal disorder, to include GERD with history of esophageal stricture, a hiatal hernia, gastroenteritis, gastritis, and peptic ulcer disease is considered reopened on the basis of the receipt of new and material evidence, and to that extent only the appeal is granted at this juncture.  38 C.F.R. § 3.156(a).  



ORDER

Entitlement to an extension of a temporary total disability rating beyond June 30, 2008, for surgery necessitating convalescence, is denied.

New and material evidence having been received, the claim of entitlement to service connection for a gastrointestinal disorder, to include GERD with history of esophageal stricture, hiatal hernia, gastroenteritis, gastritis, and peptic ulcer disease, is reopened.


REMAND

Having reopened the appellant's claims of entitlement to service connection for a gastrointestinal disorder, the Board must now determine whether the reopened claims may be granted on the merits.  The Board finds, however, that further development of the record is needed before this claim and the Veteran's claims for service connection for a right knee disability and TDIU may be adjudicated.   

Regarding the Veteran's claimed right knee disability, the Board finds that an additional VA medical opinion is required as the September 2009 VA examiner's opinion is no longer adequate for the purpose of adjudicating the claim.  Specifically, the examiner stated that due to lack of information and evidence regarding continuity of treatment or chronicity of symptoms pertaining to the right knee, and information pertaining to notation of right knee surgery in 2007 as alluded to in VA treatment notes, to provide an opinion in support of the claim with the information available at that time would be resort to mere speculation.

Subsequent to the September 2009 VA examination, additional VA and private treatment records were received from the SSA, to include the aforementioned September 2007 report of physical examination and opinion of Dr. Gandy to the effect that right knee diagnoses related to the Veteran's work-related right knee injury on March 7, 2007, included medial and lateral meniscus tears; however, non-work related right knee diagnosis included degenerative arthritis of the right knee.  In that regard, Dr. Gandy noted that review of the May 2007 report of right knee surgery documented extensive and significant chondromalacia with loose cartilage flaps on the medical and lateral femoral condyles.  Given that additional pertinent information and evidence relating to the Veteran's claimed right knee disability has since been obtained and associated with the claims file for review, the Board finds that an additional etiological opinion must be obtained as to the nature and etiology of the Veteran's claimed right knee condition.  The duty to assist requires that VA obtain an adequate medical opinion.

As to the Veteran's claimed gastrointestinal condition, as noted above, the Veteran's current gastrointestinal conditions include GERD with history of esophageal stricture, a hiatal hernia, gastroenteritis, gastritis, and peptic ulcer disease.  During VA examination in May 2004, the examiner opined that the Veteran's GERD disability did not have onset during service and was not related to any incident of his military service.  The Veteran was afforded an additional VA digestive conditions examination in October 2010, however, no medical etiological opinion was provided with respect to any of the Veteran's currently diagnosed gastrointestinal conditions.  As a medical etiological opinion has not been obtained pertaining to the nature and etiology of the Veteran's currently diagnosed hiatal hernia, gastroenteritis, gastritis, and peptic ulcer disease conditions, the Board finds that the Veteran should be afforded a new VA examination to determine whether he has a currently diagnosed gastrointestinal condition that had onset during or is otherwise related to any incident of the Veteran's military service or that is proximately due to or aggravated by any of his service-connected disabilities. 

The claim of entitlement to a TDIU is inextricably intertwined with the Veteran's claims for service connection for a right knee disability and a gastrointestinal disorder remanded herein and must be deferred pending readjudication of those claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any additional records of treatment received for his claimed right knee disability and gastrointestinal disorder, VA and non-VA, that have not yet been associated with the claims file. 

Regardless of the Veteran's response to any request for assistance in obtaining records, relevant VA treatment records, if any and to include findings on diagnostic testing and imaging of the right knee and gastrointestinal system, must be obtained from the Jackson VAMC and Greenville CBOC dating since June 24, 2011.

Appropriate steps, should be taken to obtain any identified records and all attempts to obtain such records should be documented in the claims file.  If any records identified cannot be obtained for any reason, appropriate notice must be provided to the Veteran and his representative and they must be afforded an opportunity to respond.

2. After the above requested development has been completed to the extent possible, schedule the Veteran for appropriate VA examination(s) with an examiner of appropriate expertise to determine the nature and etiology of his claimed right knee disability and gastrointestinal disorder, to specifically include GERD with history of esophageal stricture, hiatal hernia, gastroenteritis, gastritis, and peptic ulcer disease.  The Veteran must be given appropriate notice of the scheduled examination(s) and documentation of this must be placed in the claims file.

The Veteran's Virtual VA and VBMS electronic claims files, to include a copy of this REMAND, must be made available to and reviewed by the examiner(s) in conjunction with the examination and the examination report should reflect that such review was made.  The examiner(s) should elicit from the Veteran a complete history of his claimed right knee disability and gastrointestinal disorder, to include GERD with history of esophageal stricture, hiatal hernia, gastroenteritis, gastritis, and peptic ulcer disease.  All tests deemed necessary must be performed and the results reported in detail.

a) As to the Veteran's claims right knee disability, following a review of the electronic claims files, the Veteran's contentions, and examination of the right knee, identify all right knee disabilities diagnosed in the record and on examination.  

As to each right knee disability diagnosed on examination and in the record, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) that each diagnosed right knee disability had onset during or is otherwise related to any incident of the Veteran's active military service, to include notation of a right knee injury while playing football two days prior in September 1982, diagnosed as contusion of the right knee, complaint of bruise of the right knee in October 1982, and complaint of a 5 day history of right knee pain without history of trauma in March 1983 with findings of some crepitus on movement of the patella, diagnosed as mild chondromalacia.  

The examiner should also review and discuss private treatment records received from the SSA in 2010 pertaining to a work-related right knee injury that occurred on March 7, 2007, and Dr. Gandy's September 2007 report of right knee examination and opinion to the effect that work-related diagnoses of the right knee included medial and lateral meniscus tears and non-work-related diagnosis included degenerative arthritis of the right knee given findings in a May 2007 operative report of extensive, significat chondromalacia with loose cartilage flaps on the medical and lateral femoral condyles.  

If the examiner determines that any currently diagnosed right knee disability is related to the Veteran's military service, he or she is requested to describe any functional impairment on the Veteran's usual daily activities and his usual occupation as a result of the right knee disability that is deemed to be related to the Veteran's military service.

b) As to the Veteran's claimed gastrointestinal disorder, to specifically include his currently diagnosed GERD with history of esophageal stricture, hiatal hernia, gastroenteritis, gastritis, and peptic ulcer disease, following a review of the electronic claims files, the Veteran's contentions, and examination of the Veteran, identify all gastrointestinal disorders disabilities diagnosed in the record and on examination.  

As to each gastrointestinal disorder diagnosed on examination and in the record, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) that each diagnosed gastrointestinal disorder had onset during or is otherwise related to any incident of the Veteran's active military service, to include diagnostic assessments of gastroenteritis in January and April 1984.

The examiner should also opine whether any currently diagnosed gastrointestinal disorder is caused or aggravated (permanently worsened beyond normal progression) by pain or other medications taken for treatment of service-connected disabilities.  If aggravation of a gastrointestinal disorder by medication taken for treatment of a service-connected disability is shown, the examiner should objectively quantify the degree of aggravation above and beyond the level of impairment had no aggravation occurred. 

The examiner(s) must provide and discuss the rationale for all stated opinions, whether favorable or unfavorable, and reconcile all stated opinions with any contradictory evidence of record, citing to specific evidence in the file, if necessary. 

3. Review the claims folder to ensure that the foregoing requested development has been completed and that the requested examination report is in compliance with the directives of this remand.  If not, corrective procedures should be implemented.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4. After completing the above, and any other development deemed necessary, readjudicate the claims of entitlement to service connection for a right knee disability and a gastrointestinal disorder, and entitlement to a TDIU.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and allow an appropriate period of time for response before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


